UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTON F. LIVERPOOL,

                          Plaintiff,

                   -v.-

CAPTAIN DAVIS, Shield #1282;                         17 Civ. 3875 (KPF)
OFFICER GREEN, Shield #7507;
                                                           ORDER
OFFICER LARAQUE, Shield #3665
CAPTAIN KISTE, Shield #958
CORRECTIONS OFFICER LLARCH,
Shield #3352,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On January 23, 2019, the Court ordered Defendants to file their

anticipated motion to dismiss by March 8, 2019, and Plaintiff to file his

opposition papers on or before April 22, 2019. (Dkt. #55). Defendants filed

their motion on March 7, 2019 (Dkt. #56-59), but Plaintiff failed to file his

opposition papers by April 22, 2019. On May 22, 2019, Defendants wrote to

the Court, noting that Plaintiff had failed to oppose the motion for summary

judgment and requesting that the Court grant its unopposed motion. (Dkt.

#65). On May 31, 2019, the Court granted Plaintiff an extension of time to file

his opposition papers to July 1, 2019. (Dkt. #67). Plaintiff filed his opposition

brief on June 18, 2019, but failed to file an opposition to Defendants’ Rule 56.1

statement. (Dkt. #69). On July 31, 2019, the Court ordered Plaintiff to file an

opposition to Defendants Rule 56.1 statement on or before September 1, 2019.

(Dkt. #76). The Court then extended that deadline to September 30, 2019.
  (Dkt. #78). Plaintiff filed his opposition to Defendants’ Rule 56.1 statement on

  September 30, 2019. (Dkt. #79). That submission did not include any

  exhibits.

          On November 4, 2019, Plaintiff filed a letter manifesting his intent to file

  exhibits as part of his opposition papers to Defendants’ pending motion for

  summary judgment. (Dkt. #81). Plaintiff asked that Defendants provide him

  with copies of documents that he had previously received, but had lost, to

  enable him to do so. (Id.). Defendants notified the Court on November 14,

  2019, that they had sent Plaintiff the documents he requested. (Dkt. #83).

          Defendant’s motion for summary judgment has been pending since

  March 7, 2019, and more than seven months have passed since Plaintiff’s

  opposition papers were originally scheduled to have been submitted.

  Accordingly, Plaintiff is ordered to provide any exhibits relevant to his

  opposition to the motion for summary judgment on or before December 15,

  2019. No further extensions of time will be granted.

  SO ORDERED.

  Dated:         November 25, 2019
                 New York, New York                   __________________________________
                                                           KATHERINE POLK FAILLA
                                                          United States District Judge

A copy of this Order was mailed by Chambers to:

  Anton F. Liverpool
  155581
  Intake Center PO Box 8249
  Cranston, RI 02920




                                                  2
